Claim Rejections - 35 USC § 103
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20, 21, 22, and 25 are objected to because of the following informalities:  
Claims 20 and 21 are identical to one another.
Claims 22 and 25 are identical to one another.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7, 9, 10, 12 – 15, 17 – 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US-8989902-B1), hereinafter Crawford in view of Taylor (US-10186081-B2), hereinafter Taylor.
Regarding claim 1, Crawford teaches:
A computer-implemented method comprising: 
Determining a first pose of a hand (see at least col. 3 lines 35 – 41: “The user interface is intended to monitor the motions and posture of a user's hand during typical grasping and/or manipulation motions, and relay various angles of interest to a robotic hand having substantially the same configuration and proportions”);
Translating the first pose of the hand to a corresponding second pose of a robotic hand (see at least col. 3, lines 49 – 55: “With this information, the user interface determines MCP and PIP angles of the user's finger necessary to achieve a specific fingertip location reported, and communicates this information to the robotic hand. In this manner, the general motions and posture of a user's hand may be reproduced by the robotic hand”); 
Determining a set of movements that repositions the robotic hand from a first pose of the robotic hand to the second pose (See col 8 lines 60 – 65: “Having defined the user planar linkage, the digital controller utilizes inverse kinematics on the 2 link, 3 degree of freedom user planar linkage to determine a first MCP angle, a second MCP angle, and a PIP angle necessary for fingertip locator 302 to attain the specific fingertip location reported”); 
And causing the robotic hand to perform the set of movements (See at least col. 13 lines 52 – 57: “The first joint positioning means, the second joint positioning means, and the third joint positioning means then establish the first MCP angle, the second MCP angle, and the PIP angle respectively, resulting in robotic hand 631 assuming a posture similar to a user's finger in contact with user end-effector 602”).
Crawford does not explicitly teach, but Taylor teaches:
Determining, from an image of a hand, a first pose of the hand (see at least col. 2 lines 46 – 55: “A capture device 108 such as a color camera, depth camera, a sensor which captures three dimensional (3D) point clouds, or other type of sensor captures data depicting the articulated object in an environment. In the example of FIG. 1 the articulated object is shown as a human hand 116, a laptop computer 112, or a dog 114 but any other articulated object may be used. The captured data such as an image or 3D point cloud 110 is input to a tracker 102 using a wired or wireless link, over a communications network or in other ways”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 2, the combination of Crawford and Taylor teaches:
The computer-implemented method of claim 1.
Crawford does not teach but Taylor teaches wherein the method further comprises: 
Obtaining the image from a depth camera (see at least col. 2 lines 46 – 50: “A capture device 108 such as a color camera, depth camera, a sensor which captures three dimensional (3D) point clouds, or other type of sensor captures data depicting the articulated object in an environment”); 
Determining a point cloud of the hand from the image (See at least Fig. 2 and col. 3 lines 35 – 40: “FIG. 2 is a schematic diagram of a neutral mesh model 200 of a human hand, a posed mesh model 202 of a human hand, a smooth surface model 204 of a human hand, a depth image 206 and a point cloud 208. This example of a mesh model 200, 202 is shown to illustrate the difference between a mesh model 200, 202 and a smooth-surface model 204”); 
And determining the first pose of the hand from the point cloud (see at least col. 4 lines 45 – 52: “The tracker obtains 310 a plurality of initial correspondence estimates, for example, one for each point in the point cloud, or one for each of a plurality of captured data points. The tracker obtains 310 the initial correspondence estimates by selecting them at random or by using machine learning, or by choosing a closest point on the model given the initial estimate of the global pose, using combinations of one or more of these approaches, or in other ways”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 3, the combination of Crawford and Taylor teaches:
The computer-implemented method of claim 2.
Crawford does not teach, but Taylor teaches wherein: 
The depth camera is an RGB depth camera, a radar imager, a medical imaging system, or a LIDAR system (see at least col. 7 lines 39 – 44: “Other examples of NUI technology that may be used include intention and goal understanding systems, motion gesture detection systems using depth cameras (such as stereoscopic camera systems, infrared camera systems, red green blue (rgb) camera systems and combinations of these)”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 4, the combination of Crawford and Taylor teaches:
The computer-implemented method of claim 1.
Crawford does not teach, but Taylor teaches wherein: 
The first pose of the hand includes information that identifies a location of each of five fingers of the hand (See at least Fig. 2 which shows the individual fingers of the hand and col. 5, lines 34 – 42: “A discrete update operation is optionally used together with the optimization. This involves using the continuous optimization as mentioned above to update both the pose and the correspondences together, and then using a discrete update to re-set the values of the correspondences using the captured sensor data. The discrete update allows the correspondences to jump efficiently from one part of the object surface to another, for example, from one finger-tip to the next”);
And the first pose of the hand includes information that identifies one or more joint locations of the hand (see at least col. 2 lines 41 – 45: “FIG. 1 is a schematic diagram of a tracker which computes pose parameters of an articulated object. The pose parameters comprise a global location and global orientation of the object as well as positions of one or more joints of the object”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 7, the combination of Crawford and Taylor teaches:
The computer-implemented method of claim 1.
Crawford further teaches:
Wherein the robotic hand is an articulated robotic hand, a robotic gripper, or a probe (see at least Fig. 5 which shows the articulated robotic hand used in Crawford’s disclosure).

Regarding claim 9, Crawford teaches:
A system comprising: one or more processors; and computer-readable memory storing executable instructions that, as a result of being executed by the one or more processors, cause the system to: 
Determining a first pose of the appendage (see at least col. 3 lines 35 – 41: “The user interface is intended to monitor the motions and posture of a user's hand during typical grasping and/or manipulation motions, and relay various angles of interest to a robotic hand having substantially the same configuration and proportions”);
Determining a second pose for a robotic gripper based at least in part on the first pose of the appendage (see at least col. 3, lines 49 – 55: “With this information, the user interface determines MCP and PIP angles of the user's finger necessary to achieve a specific fingertip location reported, and communicates this information to the robotic hand. In this manner, the general motions and posture of a user's hand may be reproduced by the robotic hand”);
Determining a set of movements that repositions the robotic gripper from a first pose of the robotic gripper to the second pose (See col 8 lines 60 – 65: “Having defined the user planar linkage, the digital controller utilizes inverse kinematics on the 2 link, 3 degree of freedom user planar linkage to determine a first MCP angle, a second MCP angle, and a PIP angle necessary for fingertip locator 302 to attain the specific fingertip location reported”);
And performing the set of movements to position the robotic gripper in the second pose to cause the robotic gripper to perform the task (See at least col. 13 lines 52 – 57: “The first joint positioning means, the second joint positioning means, and the third joint positioning means then establish the first MCP angle, the second MCP angle, and the PIP angle respectively, resulting in robotic hand 631 assuming a posture similar to a user's finger in contact with user end-effector 602”).
Crawford does not explicitly teach, but Taylor teaches:
Determining, from an image of an appendage performing a task, a first pose of the appendage (see at least col. 2 lines 46 – 55: “A capture device 108 such as a color camera, depth camera, a sensor which captures three dimensional (3D) point clouds, or other type of sensor captures data depicting the articulated object in an environment. In the example of FIG. 1 the articulated object is shown as a human hand 116, a laptop computer 112, or a dog 114 but any other articulated object may be used. The captured data such as an image or 3D point cloud 110 is input to a tracker 102 using a wired or wireless link, over a communications network or in other ways”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 10, the combination of Crawford and Taylor teach:
The system of claim 9.
Crawford does not teach, but Taylor teaches:
Wherein the executable instructions cause the system to further: 
Generate a point cloud from the image of the appendage (See at least Fig. 2 and col. 3 lines 35 – 40: “FIG. 2 is a schematic diagram of a neutral mesh model 200 of a human hand, a posed mesh model 202 of a human hand, a smooth surface model 204 of a human hand, a depth image 206 and a point cloud 208. This example of a mesh model 200, 202 is shown to illustrate the difference between a mesh model 200, 202 and a smooth-surface model 204”); 
And determine the first pose from the point cloud (see at least col. 4 lines 45 – 52: “The tracker obtains 310 a plurality of initial correspondence estimates, for example, one for each point in the point cloud, or one for each of a plurality of captured data points. The tracker obtains 310 the initial correspondence estimates by selecting them at random or by using machine learning, or by choosing a closest point on the model given the initial estimate of the global pose, using combinations of one or more of these approaches, or in other ways”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 12, the combination of Crawford and Taylor teaches:
The system of claim 9. 
Crawford further teaches: 
Wherein the appendage is a human hand or human foot (see at least Fig. 1 which shows that the appendage used in Crawford’s disclosure is a human hand).

Regarding claim 13, the combination of Crawford and Taylor teaches:
The system of claim 9.
Crawford further teaches:
Wherein the executable instructions cause the system to further apply a scale factor to the first pose of the appendage to determine the second pose of the robotic gripper (see at least col. 3, lines 44 – 54: “The user interface initially conducts a calibration procedure based on reported fingertip locations in order to determine an overall length of a user's finger from the fingertip to the MCP joint, and determine appropriate lengths for the proximate, intermediate, and distal phalange lengths specific to the user. With this information, the user interface determines MCP and PIP angles of the user's finger necessary to achieve a specific fingertip location reported, and communicates this information to the robotic hand. In this manner, the general motions and posture of a user's hand may be reproduced by the robotic hand”).

Regarding claim 14, the combination of Crawford and Taylor teaches:
The system of claim 9.
Crawford further teaches:
Wherein the first pose of the appendage specifies a hand segmentation and a set of joint angles (See at least col 13 lines 15 – 57 wherein the process of determining specific angles of the joints of a user’s finger is outlined, showing that the individual fingers are segmented).

Regarding claim 15, the combination of Crawford and Taylor teaches:
The system of claim 14.
Crawford further teaches wherein:
The second pose specifies a set of target joint angles and a position of the robotic gripper (see at least col. 13 lines 14 – 57 which describes how the joint angles are calculated for the position of the robotic gripper (second pose) from a position of the user’s hand (first pose)).

Regarding claim 17, Crawford teaches:
Computer-readable media storing instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: 
Determine a first pose of an appendage of the human (see at least col. 3 lines 35 – 41: “The user interface is intended to monitor the motions and posture of a user's hand during typical grasping and/or manipulation motions, and relay various angles of interest to a robotic hand having substantially the same configuration and proportions”);
Translate the first pose of the appendage to a corresponding second pose of a robotic hand (see at least col. 3, lines 49 – 55: “With this information, the user interface determines MCP and PIP angles of the user's finger necessary to achieve a specific fingertip location reported, and communicates this information to the robotic hand. In this manner, the general motions and posture of a user's hand may be reproduced by the robotic hand”); 
Determine a set of movements that repositions the robotic hand from a first pose of the robotic hand to the second pose (See col 8 lines 60 – 65: “Having defined the user planar linkage, the digital controller utilizes inverse kinematics on the 2 link, 3 degree of freedom user planar linkage to determine a first MCP angle, a second MCP angle, and a PIP angle necessary for fingertip locator 302 to attain the specific fingertip location reported”); 
And cause the robotic hand to perform the set of movements (See at least col. 13 lines 52 – 57: “The first joint positioning means, the second joint positioning means, and the third joint positioning means then establish the first MCP angle, the second MCP angle, and the PIP angle respectively, resulting in robotic hand 631 assuming a posture similar to a user's finger in contact with user end-effector 602”).
Crawford does not explicitly teach, but Taylor teaches:
Determine, from an image of human performing a task, a first pose of an appendage of the human (see at least col. 2 lines 46 – 55: “A capture device 108 such as a color camera, depth camera, a sensor which captures three dimensional (3D) point clouds, or other type of sensor captures data depicting the articulated object in an environment. In the example of FIG. 1 the articulated object is shown as a human hand 116, a laptop computer 112, or a dog 114 but any other articulated object may be used. The captured data such as an image or 3D point cloud 110 is input to a tracker 102 using a wired or wireless link, over a communications network or in other ways”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 18, the combination of Crawford and Taylor teaches:
The computer-readable media of claim 17.
Crawford does not teach but Taylor teaches wherein the method further comprises: 
Wherein the instructions cause the computer system to further: 
Obtain the image from a depth camera (see at least col. 2 lines 46 – 50: “A capture device 108 such as a color camera, depth camera, a sensor which captures three dimensional (3D) point clouds, or other type of sensor captures data depicting the articulated object in an environment”); 
Determine a point cloud of the hand from the image (See at least Fig. 2 and col. 3 lines 35 – 40: “FIG. 2 is a schematic diagram of a neutral mesh model 200 of a human hand, a posed mesh model 202 of a human hand, a smooth surface model 204 of a human hand, a depth image 206 and a point cloud 208. This example of a mesh model 200, 202 is shown to illustrate the difference between a mesh model 200, 202 and a smooth-surface model 204”); 
And determine the first pose of the hand from the point cloud (see at least col. 4 lines 45 – 52: “The tracker obtains 310 a plurality of initial correspondence estimates, for example, one for each point in the point cloud, or one for each of a plurality of captured data points. The tracker obtains 310 the initial correspondence estimates by selecting them at random or by using machine learning, or by choosing a closest point on the model given the initial estimate of the global pose, using combinations of one or more of these approaches, or in other ways”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 19, the combination of Crawford and Taylor teaches:
The computer-readable media of claim 18.
Crawford does not teach, but Taylor teaches wherein: 
The depth camera is an RGB depth camera, a radar imager, a medical imaging system, or a LIDAR system (see at least col. 7 lines 39 – 44: “Other examples of NUI technology that may be used include intention and goal understanding systems, motion gesture detection systems using depth cameras (such as stereoscopic camera systems, infrared camera systems, red green blue (rgb) camera systems and combinations of these)”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 20, the combination of Crawford and Taylor teaches:
The computer-readable media of claim 17.
Crawford does not teach, but Taylor teaches wherein: 
The first pose of the hand includes information that identifies a location of each of five fingers of the hand (See at least Fig. 2 which shows the individual fingers of the hand and col. 5, lines 34 – 42: “A discrete update operation is optionally used together with the optimization. This involves using the continuous optimization as mentioned above to update both the pose and the correspondences together, and then using a discrete update to re-set the values of the correspondences using the captured sensor data. The discrete update allows the correspondences to jump efficiently from one part of the object surface to another, for example, from one finger-tip to the next”);
And the first pose of the hand includes information that identifies one or more joint locations of the hand (see at least col. 2 lines 41 – 45: “FIG. 1 is a schematic diagram of a tracker which computes pose parameters of an articulated object. The pose parameters comprise a global location and global orientation of the object as well as positions of one or more joints of the object”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 21, the combination of Crawford and Taylor teaches:
The computer-readable media of claim 17.
Crawford does not teach, but Taylor teaches wherein: 
The first pose of the hand includes information that identifies a location of each of five fingers of the hand (See at least Fig. 2 which shows the individual fingers of the hand and col. 5, lines 34 – 42: “A discrete update operation is optionally used together with the optimization. This involves using the continuous optimization as mentioned above to update both the pose and the correspondences together, and then using a discrete update to re-set the values of the correspondences using the captured sensor data. The discrete update allows the correspondences to jump efficiently from one part of the object surface to another, for example, from one finger-tip to the next”);
And the first pose of the hand includes information that identifies one or more joint locations of the hand (see at least col. 2 lines 41 – 45: “FIG. 1 is a schematic diagram of a tracker which computes pose parameters of an articulated object. The pose parameters comprise a global location and global orientation of the object as well as positions of one or more joints of the object”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the method of pose tracking as taught by Taylor because the pose tracking method as taught by Taylor allows for greater accuracy without the equipment necessitated by the invention of Crawford.

Regarding claim 24, the combination of Crawford and Taylor teaches:
The computer-readable media of claim 17.
Crawford further teaches:
Wherein the robotic hand is an articulated robotic hand, a robotic gripper, or a probe (see at least Fig. 5 which shows the articulated robotic hand used in Crawford’s disclosure).

Regarding claim 26, the combination of Crawford and Taylor teaches:
The computer-readable media of claim 17.
Crawford teaches:
Wherein the first pose of the robotic hand is the present pose of the robotic hand (see at least col. 13 lines 15 – 57 which disclose how the positioning means of the robotic hand reposition the robot from a current (present) position to the position of the user’s hand (second position)).

Claims 5, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford and Taylor in view of Zhu ("Kinematic self retargeting: A framework for human pose estimation"), hereinafter Zhu.

Regarding claim 5, the combination of Crawford and Taylor teaches:
The computer-implemented method of claim 1. 
Crawford does not teach, but Zhu teaches wherein: 
The first pose is translated to the second pose by at least performing kinematic retargeting of joint angles (See at least Figs. 11 and 12 which show the poses of a human (the first pose) being mapped to another figure (the second pose). See further section 4, Kinematic self retargeting which summarizes the proposed method of kinematic retargeting. “The self retargeting module can be described as a local constrained optimization procedure. The objective is to estimate the human model pose variables that minimize the tracking error between the reference key-points and predicted key-points while satisfying the joint limit and self penetration constraints. We have also used a similar kinematic retargeting to produce the joint motion trajectories of the Honda humanoid robot from the detected key-points”); 
And the joint angles are determined based at least in part on the first pose (see at least 3.4: “x 2
Each articulated limb is represented by a two-dimensional (pro- jected) human model with parameters U = {(x0, y0), a, b, l1, l2, w1}, where (x0, y0) is the shoulder location, a is the shoulder joint rota- tion angle, b is the elbow joint rotation angle, l1 is the upper arm length, l2 is the lower arm length, and w1 is the width of the limb. Let us use XLA and XRA to represent the conﬁguration representing articulated left and right arm, respectively. Two auxiliary variables”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the robotic invention of Crawford with the kinematic retargeting as taught by Zhu because as stated by Zhu “One of the major difficulties in estimating 3D pose from visual input involves the recovery of the large number of degrees of freedom in movements which are often subject to kinematic constraints such as joint limit avoidance, and self-penetration avoidance between two body segments. Such difficulties are compounded with insufficient temporal or spatial resolution, ambiguities in the projection of human motion onto the image plane,and when a certain configuration creates self occlusions.” Zhu further goes on to state that the proposed method of using kinematic retargeting does not require training, is computationally fast, and can be used in interactive applications. 

Regarding claim 22, the combination of Crawford and Taylor teaches:
The computer-readable media of claim 17.
Crawford does not teach, but Zhu teaches wherein: 
The first pose is translated to the second pose by at least performing kinematic retargeting of joint angles (See at least Figs. 11 and 12 which show the poses of a human (the first pose) being mapped to another figure (the second pose). See further section 4, Kinematic self retargeting which summarizes the proposed method of kinematic retargeting. “The self retargeting module can be described as a local constrained optimization procedure. The objective is to estimate the human model pose variables that minimize the tracking error between the reference key-points and predicted key-points while satisfying the joint limit and self penetration constraints. We have also used a similar kinematic retargeting to produce the joint motion trajectories of the Honda humanoid robot from the detected key-points”); 
And the joint angles are determined based at least in part on the first pose (see at least 3.4: “x 2
Each articulated limb is represented by a two-dimensional (pro- jected) human model with parameters U = {(x0, y0), a, b, l1, l2, w1}, where (x0, y0) is the shoulder location, a is the shoulder joint rota- tion angle, b is the elbow joint rotation angle, l1 is the upper arm length, l2 is the lower arm length, and w1 is the width of the limb. Let us use XLA and XRA to represent the conﬁguration representing articulated left and right arm, respectively. Two auxiliary variables”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the robotic invention of Crawford with the kinematic retargeting as taught by Zhu because as stated by Zhu “One of the major difficulties in estimating 3D pose from visual input involves the recovery of the large number of degrees of freedom in movements which are often subject to kinematic constraints such as joint limit avoidance, and self-penetration avoidance between two body segments. Such difficulties are compounded with insufficient temporal or spatial resolution, ambiguities in the projection of human motion onto the image plane,and when a certain configuration creates self occlusions.” Zhu further goes on to state that the proposed method of using kinematic retargeting does not require training, is computationally fast, and can be used in interactive applications. 

Regarding claim 25, the combination of Crawford and Taylor teaches:
The computer-readable media of claim 17
Crawford does not teach, but Zhu teaches wherein: 
The first pose is translated to the second pose by at least performing kinematic retargeting of joint angles (See at least Figs. 11 and 12 which show the poses of a human (the first pose) being mapped to another figure (the second pose). See further section 4, Kinematic self retargeting which summarizes the proposed method of kinematic retargeting. “The self retargeting module can be described as a local constrained optimization procedure. The objective is to estimate the human model pose variables that minimize the tracking error between the reference key-points and predicted key-points while satisfying the joint limit and self penetration constraints. We have also used a similar kinematic retargeting to produce the joint motion trajectories of the Honda humanoid robot from the detected key-points”); 
And the joint angles are determined based at least in part on the first pose (see at least 3.4: “x 2
Each articulated limb is represented by a two-dimensional (pro- jected) human model with parameters U = {(x0, y0), a, b, l1, l2, w1}, where (x0, y0) is the shoulder location, a is the shoulder joint rota- tion angle, b is the elbow joint rotation angle, l1 is the upper arm length, l2 is the lower arm length, and w1 is the width of the limb. Let us use XLA and XRA to represent the conﬁguration representing articulated left and right arm, respectively. Two auxiliary variables”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the robotic invention of Crawford with the kinematic retargeting as taught by Zhu because as stated by Zhu “One of the major difficulties in estimating 3D pose from visual input involves the recovery of the large number of degrees of freedom in movements which are often subject to kinematic constraints such as joint limit avoidance, and self-penetration avoidance between two body segments. Such difficulties are compounded with insufficient temporal or spatial resolution, ambiguities in the projection of human motion onto the image plane,and when a certain configuration creates self occlusions.” Zhu further goes on to state that the proposed method of using kinematic retargeting does not require training, is computationally fast, and can be used in interactive applications. 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford and Taylor in view of Ratliff ("Riemannian Motion Policies"), hereinafter Ratliff.
Regarding claim 6, the combination of Crawford and Taylor teaches:
The computer-implemented method of claim 1.
Crawford does not teach, but Ratliff teaches wherein:
The set of movements are determined using Reimannian motion policies (see at least section V, Motion Generation in which the method of using Reimannian motion policies for creating movement sets is outlined).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the Reimannian motion policies as disclosed by Ratliff because as noted within the disclosure of Ratliff, robotic motion generation is extremely complex and many traditional methods are prone to error, while the proposed Reimannian motion policies simplify and combine many of these motion policies to create a more straightforward and convenient method of robotic motion generation. 

Regarding claim 11, the combination of Crawford and Taylor teaches:
The system of claim 9.
Crawford does not teach, but Ratliff teaches:
Wherein the set of movements are performed in accordance with Reimannian motion policies (see at least section V, Motion Generation in which the method of using Reimannian motion policies for performing movement sets is outlined).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the Reimannian motion policies as disclosed by Ratliff because as noted within the disclosure of Ratliff, robotic motion generation is extremely complex and many traditional methods are prone to error, while the proposed Reimannian motion policies simplify and combine many of these motion policies to create a more straightforward and convenient method of robotic motion generation. 


Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford and Taylor in view of Su ("Learning to Switch Between Sensorimotor Primitives Using Multimodal Haptic Signals"), hereinafter Su.
Regarding claim 8, the combination of Crawford and Taylor teaches:
The computer-implemented method of claim 1. 
Crawford does not teach, but Su teaches wherein: 
The robotic hand includes one or more tactile sensors that provide tactile sensor information (see at least 3.1: “In our experiments, we use a robot consisting of a 7-DOF Barrett WAM arm and Barrett hand, whose three fingers are equipped with biomimetic tactile sensors (BioTacs)”); 
And the tactile sensor information includes a 2-dimensional array of force values for a digit of the robotic hand (see at least Fig. 3 and 3.4: “In order to represent the robot's haptic data using HMP features, we need to first arrange the tactile signals into 2D tactile data arrays. The layout of the BioTac sensor's electrodes is shown in Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Crawford with the tactile sensors disclosed by Su because Su outlines the benefits of using a tactile sensor to more closely mimic human ability to know how to complete tasks such as picking up objects and knowing when and how to put them down.

Regarding claim 23, the combination of Crawford and Taylor teaches:
The computer-readable media of claim 17.
Crawford does not teach, but Su teaches wherein: 
The robotic hand includes one or more tactile sensors that provide tactile sensor information (see at least 3.1: “In our experiments, we use a robot consisting of a 7-DOF Barrett WAM arm and Barrett hand, whose three fingers are equipped with biomimetic tactile sensors (BioTacs)”); 
And the tactile sensor information includes a 2-dimensional array of force values for a digit of the robotic hand (see at least Fig. 3 and 3.4: “In order to represent the robot's haptic data using HMP features, we need to first arrange the tactile signals into 2D tactile data arrays. The layout of the BioTac sensor's electrodes is shown in Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Crawford with the tactile sensors disclosed by Su because Su outlines the benefits of using a tactile sensor to more closely mimic human ability to know how to complete tasks such as picking up objects and knowing when and how to put them down.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford, Taylor, and Zhu in view of Sills (US-10768708-B1), hereinafter Sills.
Regarding claim 16, the combination of Crawford, Taylor, and Zhu teaches:
The system of claim 15.
Crawford does not teach, but Sills teaches wherein:
The second pose is determined using a subset of the first pose (see at least Fig. 10 which shows a human hand performing an action using a screw, and a robotic device with only two fingers emulating the same action, showing that only the subset of the pose which includes the pointer finger and thumb were used in determining the robotic pose (or the second pose)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the usage of a subset of a pose to determine a robotic pose because as shown by Sills, some robotic end effectors are not completely analogous to a human hand, and a system capable of mapping necessary components of a pose to a robotic tool which might only have two fingers, or differently placed components, would be beneficial. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford and Taylor in view of Goto (US-20200030973-A1), hereinafter Goto.
Regarding claim 27:
Crawford teaches:
A robotic appendage connected to the arm (See at least Fig. 6 which shows a side view of the robotic arm and robotic hand); 
One or more processors (see at least col. 4 lines 41 – 67 which disclose digital controllers).
Modified Crawford has the computer-readable media of claim 17 connected to the one or more processors (see at least col. 4 lines 41 – 67 which disclose a storage medium for programming necessary to control the robot arm as discussed above).
Crawford does not explicitly teach, but Goto teaches:
A robot comprising: 
An arm that includes one or more articulated members connected via one or more servo motors (see at least Fig. 2 and [0041]: “The base 10 is, for example, a hollow cylindrical member. A lower arm driving portion 15 and the control device 7 are provided in the base 10, and the lower arm driving portion 15 includes a servo motor and a lower arm turn main driving gear 16”); 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Crawford with the specific means of manipulating the robotic hand, namely the servo motors. Crawford discloses a “positioning means” within the disclosure which is non-specific. One skilled in the art would recognize that the servo motors as disclosed by Goto are a known method of positioning robotic devices, and would be motivated to use the servo motors as a “positioning means”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664